NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
LAGUNA HERMOSA CORPORATION,
(DOING BUSINESS AS RANCHO MONTICELLO
RESORT),
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendan,t-Appellee.
2011-5062
Appea1 from the United States Court of Federal
C1aims in case no. 10-CV-281, Judge Lynn J. Bush.
ON MOTION
Before NEWMAN, Circuit Judge.
0 R D E R
Laguna Hermosa Corporation moves without opposi-
tion to take judicial notice of transcripts from a hearing in
a case from the United States Court of Federa1 C1aims.

LAGUNA HERMOSA CORPORATION V. US 2
Judicia1 notice may be appropriate with respect to
certain public records However, the relevance of such
materials is left to the discretion of the merits panel.
Accordingly,
IT ls ORDERED THAT:
(1) The motion is granted
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear this case.
FOR THE CoURT
JUL 1 2911 131 Jan H@rba1_\;
Date Jan Horbaly
Clerk
cc: Thomas C. Nagle, Esq.
Stacey M. Bosshardt, Esq. 8.S. COUR'il':cl»lFl¢iu?PEALs ma
20 THE FEnERAt ammar '
s
JUL 01 2011
.|AN HDRB~A|_‘{
CLERK